Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2021/0367716) in view of TRAININ (US 2011/0141968)
Regarding claim 1, 12, WANG et al (US 2021/0367716) discloses method comprising: 
sending, by a first wireless communication device to a second wireless communication device, a request message comprising a latency marker having a requested value indicating that a corresponding traffic stream between the first wireless communication device and the second wireless communication device is latency sensitive (WANG: ¶68-70, ¶73, ¶95, Fig. 4, a “delay info” equivalent to the latency marker is included in an uplink request frame/message sent by the STA (first device) to another STA or AP (second device); this delay info field indicates how tolerating the stream of traffic i.e. a corresponding TID); and 
receiving, by the first wireless communication device from the second wireless communication device responsive to the request message, a response message comprising a response latency marker with a response value for the corresponding traffic stream (WANG: ¶102, ¶130, a response frame is received at the STA from the AP; the AP has included at least one priority value (response latency marker) for the corresponding TID); and 
communicating, by the first wireless communication device with the second wireless communication device, the corresponding traffic stream as a prioritized traffic stream instead of a regular traffic stream(WANG: ¶190-191, communicating/transmitting data to the second station/AP from the STA using the TXOP based on the indicated delay info and higher priority instead of a lower priority e.g. VI instead of best effort (BE)).
WANG remains silent regarding comparing the response value and the requested value; determining, by the first wireless communication device based on a result of the comparing, that the request message has been accepted; and communicating is responsive to determining.
However, TRAININ (US 2011/0141968)discloses comparing the response value and the requested value; determining, by the first wireless communication device based on a result of the comparing, that the request message has been accepted (TRAININ: ¶75-76, ¶63, determining that ADDTS response has TSID values matches the TSID in the ADDTS request) and communicating is responsive to determining (TRAININ: ¶73, communication of the added flow/stream is in response to the determining of matching the value with the response message)
A person of ordinary skill in the art working with the invention of WANG would have been motivated to use the teachings of TRAININ allowing multiple traffic streams to be transmitted within a single time period, providing each traffic stream with a different level of selected reliability, and negotiating a maximum buffer size for receiving devices. In one embodiment, for example, enhanced traffic management techniques allow a wireless device to communicate one or more traffic streams within a single time period, such as a service period (SP). This has an advantage of allowing one or more applications to communicate different types of information within a single SP, thereby efficiently utilizing RF resources. In one embodiment, for example, enhanced traffic management techniques allow different traffic streams communicated within a single SP to be communicated at different reliability levels, thereby allowing wireless devices to allocate wireless resources to those traffic streams having higher priority or QoS requirements. In one embodiment, for example, the enhanced traffic management techniques allow one wireless device to communicate memory requirements for information transmitted to another wireless device, thereby increasing efficient use of memory resources for the receiving device. Other embodiments are described and claimed. (¶16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of WANG with teachings of TRAININ in order to enhance end-to-end communication QoS. 


Regarding claim 2, 13,  WANG modified TRAININ discloses method of claim 1, wherein the request message includes a traffic stream identifier (TID) of the corresponding traffic stream, and the requested value is configured for the TID of the corresponding traffic stream (WANG: ¶70, Fig. 4, TID with corresponding delay info).

Regarding claim 3, 14,  WANG modified TRAININ discloses method of claim 1, wherein the corresponding traffic stream has a specific direction between the first wireless communication device and the second wireless communication device, and the requested value is configured for the specific direction. (WANG: ¶194, ¶188, ¶190,the UL or DL stream is requested for the specific direction and with the requested priority)

Regarding claim 4, 15, WANG modified TRAININ discloses method of claim 1, wherein the latency marker has a first requested value indicating whether a first traffic stream of a first direction between the first wireless communication device and the second wireless communication device is latency sensitive, and a second requested value indicating whether a second traffic stream of a second direction between the first wireless communication device and the second wireless communication device is latency sensitive (WANG: ¶190, ¶188, ¶194, Fig 4, the first traffic info’s delay info has a corresponding TXOP type (indicating the direction of the TXOP requested) and a corresponding delay info; the second traffic info’s delay info has a corresponding TXOP type (indicating the direction of the TXOP requested) and the corresponding delay info; the delay info’s together equivalent to the latency marker ).

Regarding claim 5, 16, WANG modified TRAININ discloses method of claim 1, wherein the request message is to establish session, and the latency marker is 1 bit in size (WANG: ¶69, ¶72, ¶107, a priority field is included in the request frame with a 1-bit size in at least one senario).
WANG modified TRAININ remains silent regarding the session being a block acknowledgement (BA) session. However, WANG’s embodiment of Fig. 8 discloses the session being a block acknowledgement (BA) session  (WANG: ¶197, block acknowledgement session is established)
A person of ordinary skill in the art working with the invention of WANG modified TRAININ would have been motivated to use the teachings of WANG’s Fig. 8 embodiment as it enables aggregation block acknowledgement improving multi user communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of WANG modified TRAININ with teachings of WANG’s Fig. 8 in order to improve multi user communications. 


Regarding claim 6, 17, WANG modified TRAININ discloses method of claim 1, wherein the latency marker comprises a plurality of requested values each indicating whether a corresponding traffic stream between the first wireless communication device and the second wireless communication device is latency sensitive (WANG: ¶190, ¶188, ¶194, Fig 4, the first traffic info’s delay info has a corresponding TXOP type (indicating the direction of the TXOP requested) and a corresponding delay info; the second traffic info’s delay info has a corresponding TXOP type (indicating the direction of the TXOP requested) and the corresponding delay info; the delay info’s together equivalent to the latency marker, and so on).


Regarding claim 8, 19, WANG modified TRAININ method of claim 1, wherein the latency marker comprises a bitmap, each bit of the bitmap indicating whether a corresponding traffic stream between the first wireless communication device and the second wireless communication device is latency sensitive (WANG: ¶69, ¶72, ¶107, a priority field is included in the request frame with a bitmap with each bit indicating the stream’s priority).

Regarding claim 9, 20, WANG modified TRAININ discloses method of claim 1/12, wherein the latency marker comprises a first bitmap indicating whether each of a first plurality of traffic streams with a first direction between the first wireless communication device and the second wireless communication device is latency sensitive, and a second bitmap indicating whether each of a second plurality of traffic streams with a second direction between the first wireless communication device and the second wireless communication device is latency sensitive (WANG: Fig. 4, ¶92, ¶70, ¶72, ¶74, ¶107, each of the portions of the information element (the action frame/request frame’s information element with traffic information) is for respective traffic flow (stream); the fields are in form of bits forming a respective bit map).

Regarding claim 10, WANG modified TRAININ discloses method of claim 6, wherein at least one of the latency marker or the response latency marker is configured in or as an information element (WANG: ¶92, the delay info and priority fields are in form of information element).

Regarding claim 11, WANG modified TRAININ discloses method of claim 6, wherein at least one of: the latency marker is carried in a field of the request message, or the response latency marker is carried in a field of the response message (WANG: ¶92, ¶102, the delay info and priority information is in respective fields).


Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG modified by TRAININ  as applied to claim 6/17 above, further in view of CANPOLAT et al (US 2021/0249186)

Regarding claim 7, 18, WANG modified TRAININ discloses method of claim 6, wherein the response latency marker comprises a plurality of values  (WANG: ¶190, ¶188, ¶194, in a frame there are multiple traffic information elements)
WANG modified by TRAININ remains silent regarding latency marker comprising a plurality of response values each responsive to a corresponding one of the plurality of requested values. However, CANPOLAT (US 2021/0219186) discloses latency marker comprising a plurality of response values each responsive to a corresponding one of the plurality of requested values. (CANPOLAT: ¶163, response latency marker is indicated in terms of Latency value for each QoS profile).
A person of ordinary skill in the art working with the invention of WANG would
have been motivated to use the teachings of CANPOLAT as it enables end-to-end QoS capabilities for both device and network centric and applicable to both managed and un-managed Wi-Fi networks (¶3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of WANG with teachings of CANPOLAT in order to improve end-to-end communication QoS.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive.
Applicants argue,
“
    PNG
    media_image1.png
    396
    694
    media_image1.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. Applicants take a position that CANPOLAT reference does not disclose “comparing”. Examiner respectfully submits that the comparing is not explicitly disclosed but inherent in the CANPOLAT’s disclosure. However, without going into further detail and after reconsidering the disclosure or CANPOLAT, rejection is now relying upon WANG and newly cited reference TRAININ.
TRAININ (US 2011/0141968)discloses comparing the response value and the requested value; determining, by the first wireless communication device based on a result of the comparing, that the request message has been accepted (TRAININ: ¶75-76, ¶63, determining that ADDTS response has TSID values matches the TSID in the ADDTS request) and communicating is responsive to determining (TRAININ: ¶73, communication of the added flow/stream is in response to the determining of matching the value with the response message)
A person of ordinary skill in the art working with the invention of WANG would have been motivated to use the teachings of TRAININ allowing multiple traffic streams to be transmitted within a single time period, providing each traffic stream with a different level of selected reliability, and negotiating a maximum buffer size for receiving devices. In one embodiment, for example, enhanced traffic management techniques allow a wireless device to communicate one or more traffic streams within a single time period, such as a service period (SP). This has an advantage of allowing one or more applications to communicate different types of information within a single SP, thereby efficiently utilizing RF resources. In one embodiment, for example, enhanced traffic management techniques allow different traffic streams communicated within a single SP to be communicated at different reliability levels, thereby allowing wireless devices to allocate wireless resources to those traffic streams having higher priority or QoS requirements. In one embodiment, for example, the enhanced traffic management techniques allow one wireless device to communicate memory requirements for information transmitted to another wireless device, thereby increasing efficient use of memory resources for the receiving device. Other embodiments are described and claimed. (¶16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of WANG with teachings of TRAININ in order to enhance end-to-end communication QoS. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMER S MIAN/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        
OMER S. MIAN
Primary Examiner
Art Unit 2461